UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-05498) Exact name of registrant as specified in charter: Putnam Master Intermediate Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2011 Date of reporting period: December 31, 2010 Item 1. Schedule of Investments: Putnam Master Intermediate Income Trust The fund's portfolio 12/31/10 (Unaudited) MORTGAGE-BACKED SECURITIES (33.4%)(a) Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.698s, 2037 $648,590 $410,639 Banc of America Alternative Loan Trust Ser. 06-7, Class A2, 5.707s, 2036 3,732,214 3,016,749 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 163,000 124,043 Ser. 01-1, Class K, 6 1/8s, 2036 367,000 268,915 Ser. 07-5, Class XW, IO, 0.431s, 2051 110,796,064 1,993,709 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.644s, 2036 2,379,718 1,582,512 Barclays Capital, LLC Trust FRB Ser. 07-AA1, Class 2A1, 0.441s, 2037 817,110 506,097 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 3.047s, 2037 856,479 95,497 Bear Stearns Alt-A Trust FRB Ser. 06-5, Class 2A2, 6.046s, 2036 2,294,595 1,514,432 Ser. 06-4, Class 22A1, 5.65s, 2036 760,674 388,248 FRB Ser. 07-1, Class 21A1, 5.331s, 2047 1,250,340 837,728 FRB Ser. 05-10, Class 25A1, 2.824s, 2036 1,117,361 709,524 Bear Stearns Alt-A Trust 144A FRB Ser. 06-7, Class 1AE4, 5.798s, 2046 2,685,689 1,812,840 Bear Stearns Alt-A Trust II FRB Ser. 07-1, Class 1A1, 5.509s, 2047 3,504,044 2,225,068 Bear Stearns Asset Backed Securities Trust FRB Ser. 07-AC4, Class A1, 0.561s, 2037 1,420,041 717,121 FRB Ser. 06-IM1, Class A1, 0.491s, 2036 576,937 302,892 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW18, Class X1, IO, 0.114s, 2050 61,282,100 388,639 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 5.638s, 2036 1,214,489 705,029 FRB Ser. 05-10, Class 1A5A, 5.605s, 2035 457,674 308,930 FRB Ser. 07-AR5, Class 1A1A, 5.464s, 2037 624,931 379,763 FRB Ser. 06-AR7, Class 2A2A, 5.351s, 2036 854,459 487,042 FRB Ser. 05-10, Class 1A4A, 4.095s, 2035 1,148,776 740,960 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.131s, 2044 36,059,509 213,716 Cornerstone Titan PLC 144A FRB Ser. 05-CT2A, Class E, 1.787s, 2014 (United Kingdom) GBP 226,682 265,141 FRB Ser. 05-CT1A, Class D, 1.787s, 2014 (United Kingdom) GBP 444,023 484,734 Countrywide Alternative Loan Trust Ser. 07-16CB, Class 3A1, 6 3/4s, 2037 $917,895 580,477 Ser. 07-16CB, Class 4A7, 6s, 2037 314,672 242,298 Ser. 06-45T1, Class 2A2, 6s, 2037 1,532,411 1,112,080 Ser. 06-45T1, Class 2A5, 6s, 2037 492,855 374,570 Ser. 06-J8, Class A4, 6s, 2037 1,901,323 1,083,754 Ser. 06-40T1, Class 1A11, 6s, 2037 706,431 536,550 Ser. 06-41CB, Class 1A7, 6s, 2037 521,565 380,743 Ser. 05-80CB, Class 2A1, 6s, 2036 1,586,513 1,253,345 FRB Ser. 07-HY4, Class 4A1, 5.603s, 2047 1,044,665 716,867 FRB Ser. 07-HY4, Class 3A1, 5.585s, 2047 776,732 569,655 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 1,134,572 1,114,362 Ser. 07-8CB, Class A1, 5 1/2s, 2037 735,065 554,285 FRB Ser. 06-18CB, Class A7, 0.611s, 2036 636,287 369,046 FRB Ser. 06-24CB, Class A13, 0.611s, 2036 633,657 409,699 FRB Ser. 06-OC10, Class 2A2A, 0.441s, 2036 1,881,918 1,018,413 Countrywide Asset Backed Certificates FRB Ser. 06-IM1, Class A2, 0.501s, 2036 4,002,293 2,007,710 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.497s, 2035 37,469 28,851 FRB Ser. 05-HYB4, Class 2A1, 2.908s, 2035 476,152 345,210 Countrywide Home Loans 144A Ser. 06-R1, Class AS, IO, 5.63s, 2036 1,218,986 134,850 Ser. 05-R3, Class AS, IO, 5.511s, 2035 433,171 56,854 Ser. 06-R2, Class AS, IO, 5 1/2s, 2036 1,796,160 217,784 Ser. 05-R2, Class 1AS, IO, 5.306s, 2035 673,346 74,737 FRB Ser. 05-R3, Class AF, 0.661s, 2035 116,790 99,856 Credit Suisse Mortgage Capital Certificates Ser. 07-1, Class 1A4, 6.131s, 2037 599,114 392,420 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 354,000 55,369 FRB Ser. 05-TFLA, Class L, 2.11s, 2020 699,000 608,130 Deutsche Alternative Securities, Inc. FRB Ser. 06-AR3, Class A1, 0.451s, 2036 1,195,920 630,100 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 286,492 285,776 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.59s, 2014 (United Kingdom) GBP 257,721 54,260 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.559s, 2032 $324,358 499,482 IFB Ser. 3211, Class SI, IO, 26.571s, 2036 243,143 153,691 IFB Ser. 3408, Class EK, 24.746s, 2037 238,526 336,405 IFB Ser. 3077, Class ST, IO, 23.612s, 2035 310,423 183,149 IFB Ser. 2979, Class AS, 23.319s, 2034 137,438 183,106 IFB Ser. 3072, Class SM, 22.842s, 2035 292,805 397,343 IFB Ser. 3072, Class SB, 22.696s, 2035 262,304 354,222 IFB Ser. 3249, Class PS, 21.416s, 2036 244,457 332,489 IFB Ser. 3105, Class SI, IO, 18.947s, 2036 191,029 91,325 IFB Ser. 3031, Class BS, 16.074s, 2035 433,601 538,889 IFB Ser. T-56, Class 2ASI, IO, 7.839s, 2043 554,719 115,798 IFB Ser. 2684, Class SP, IO, 7.24s, 2033 1,215,000 201,946 IFB Ser. 3184, Class SP, IO, 7.09s, 2033 2,495,447 292,426 IFB Ser. 3149, Class SE, IO, 6.89s, 2036 718,852 130,759 IFB Ser. 3208, Class PS, IO, 6.84s, 2036 9,574,119 1,455,847 IFB Ser. 3287, Class SE, IO, 6.44s, 2037 1,715,555 261,073 IFB Ser. 3721, Class SC, IO, 6.44s, 2027 3,808,808 539,482 IFB Ser. 3398, Class SI, IO, 6.39s, 2036 2,344,457 289,564 IFB Ser. 3762, Class SA, IO, 6.34s, 2040 4,309,104 686,764 IFB Ser. 3145, Class GI, IO, 6.34s, 2036 207,631 32,354 IFB Ser. 3114, Class IP, IO, 6.34s, 2036 2,164,042 301,581 IFB Ser. 3677, Class KS, IO, 6.29s, 2040 3,817,128 531,870 IFB Ser. 3485, Class SI, IO, 6.29s, 2036 520,380 78,884 IFB Ser. 3346, Class SC, IO, 6.29s, 2033 13,613,142 1,937,014 IFB Ser. 3346, Class SB, IO, 6.29s, 2033 7,783,463 1,105,797 IFB Ser. 3653, Class BS, IO, 6.24s, 2028 4,439,127 547,655 IFB Ser. 3152, Class SY, IO, 6.22s, 2036 4,076,137 629,152 IFB Ser. 3361, Class SI, IO, 6.19s, 2037 81,184 11,234 IFB Ser. 3510, Class AS, IO, 6.15s, 2037 162,659 24,819 IFB Ser. 3242, Class SC, IO, 6.03s, 2036 7,147,439 971,605 IFB Ser. 3225, Class EY, IO, 6.03s, 2036 17,539,963 2,270,022 IFB Ser. 3726, Class SQ, IO, 5.79s, 2038 5,687,731 823,868 IFB Ser. 3751, Class SB, IO, 5.78s, 2039 9,493,837 1,277,871 IFB Ser. 3740, Class DS, IO, 5.76s, 2040 3,290,077 469,329 Ser. 3707, Class IK, IO, 5s, 2040 580,190 102,357 Ser. 3645, Class ID, IO, 5s, 2040 1,443,207 236,210 Ser. 3653, Class KI, IO, 5s, 2038 3,236,306 543,279 Ser. 3687, Class HI, IO, 5s, 2038 2,475,635 433,211 Ser. 3632, Class CI, IO, 5s, 2038 1,779,185 304,596 Ser. 3626, Class DI, IO, 5s, 2037 1,294,320 167,744 Ser. 3623, Class CI, IO, 5s, 2036 1,156,142 116,886 Ser. 3747, Class HI, IO, 4 1/2s, 2037 17,906,745 2,571,857 Ser. 3703, Class GI, IO, 4 1/2s, 2028 6,569,202 821,150 Ser. 3738, Class MI, IO, 4s, 2034 6,893,802 857,797 Ser. 3736, Class QI, IO, 4s, 2034 8,497,860 1,104,722 Ser. 3751, Class MI, IO, 4s, 2034 9,383,513 1,144,132 Ser. 3707, Class HI, IO, 4s, 2023 1,477,078 160,721 Ser. 3707, Class KI, IO, 4s, 2023 2,637,119 259,123 Ser. T-57, Class 1AX, IO, 0.424s, 2043 1,467,185 19,138 Ser. 3289, Class SI, IO, zero %, 2037 24,865 576 Ser. 3124, Class DO, PO, zero %, 2036 26,438 21,825 Ser. 2985, Class CO, PO, zero %, 2035 4,469 3,573 FRB Ser. 3304, Class UF, zero %, 2037 28,342 28,194 FRB Ser. 3326, Class YF, zero %, 2037 111,339 104,843 FRB Ser. 3251, Class TC, zero %, 2036 69,907 68,171 FRB Ser. 3129, Class TF, zero %, 2036 55,323 51,035 FRB Ser. 3072, Class TJ, zero %, 2035 26,092 22,026 FRB Ser. 3047, Class BD, zero %, 2035 5,516 5,494 FRB Ser. 3052, Class TJ, zero %, 2035 8,272 7,930 FRB Ser. 3326, Class WF, zero %, 2035 23,705 22,651 FRB Ser. 3030, Class EF, zero %, 2035 28,821 24,928 FRB Ser. 3033, Class YF, zero %, 2035 30,651 29,351 FRB Ser. 3412, Class UF, zero %, 2035 17,500 14,377 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.336s, 2036 471,633 792,739 IFB Ser. 05-74, Class DM, 23.428s, 2035 635,883 903,822 IFB Ser. 07-53, Class SP, 23.244s, 2037 264,897 364,242 IFB Ser. 08-24, Class SP, 22.328s, 2038 225,883 311,582 IFB Ser. 05-75, Class GS, 19.468s, 2035 291,076 372,185 IFB Ser. 05-83, Class QP, 16.716s, 2034 305,424 380,397 IFB Ser. 03-W6, Class 4S, IO, 7.339s, 2042 2,463,563 471,501 IFB Ser. 06-24, Class QS, IO, 6.939s, 2036 3,451,517 597,734 IFB Ser. 10-129, Class PS, IO, 6.439s, 2038 12,965,899 2,142,044 IFB Ser. 10-27, Class BS, IO, 6.189s, 2040 753,000 105,890 IFB Ser. 07-30, Class OI, IO, 6.179s, 2037 4,926,040 750,925 IFB Ser. 07-44, Class SB, IO, 6.169s, 2037 1,142,260 156,627 IFB Ser. 10-35, Class SG, IO, 6.139s, 2040 4,840,618 801,703 IFB Ser. 09-71, Class XS, IO, 5.939s, 2036 6,569,854 557,900 IFB Ser. 10-135, Class CS, IO, 5.789s, 2040 2,886,675 397,524 Ser. 06-W3, Class 1AS, IO, 5.786s, 2046 673,542 81,777 IFB Ser. 10-135, Class SC, IO, 5.739s, 2040 8,211,281 1,139,151 IFB Ser. 10-110, Class SB, IO, 5.739s, 2040 8,183,099 1,150,953 IFB Ser. 10-136, Class SG, IO, 5.739s, 2030 4,613,441 627,140 Ser. 11-3, Class SA, IO, 5s, 2040 (FWC) 6,320,000 718,015 Ser. 10-98, Class DI, IO, 5s, 2040 925,577 156,820 Ser. 10-21, Class IP, IO, 5s, 2039 2,906,081 464,973 Ser. 10-68, Class CI, IO, 5s, 2038 1,828,097 310,959 Ser. 378, Class 19, IO, 5s, 2035 3,651,450 568,845 Ser. 366, Class 22, IO, 4 1/2s, 2035 1,290,823 138,622 Ser. 03-W12, Class 2, IO, 2.228s, 2043 4,794,405 401,531 Ser. 03-W8, Class 12, IO, 1.639s, 2042 (F) 460,495 21,414 Ser. 03-W10, Class 1, IO, 1.63s, 2043 789,119 48,334 Ser. 03-W17, Class 12, IO, 1.136s, 2033 2,255,783 94,428 Ser. 06-26, Class NB, 1s, 2036 39,462 38,670 Ser. 99-51, Class N, PO, zero %, 2029 39,449 35,230 IFB Ser. 06-48, Class FG, zero %, 2036 44,772 44,505 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.12s, 2020 2,999,521 89,986 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 140,579 127,927 Government National Mortgage Association IFB Ser. 10-142, Class SA, IO, 6.439s, 2039 4,333,978 645,849 IFB Ser. 10-98, Class CS, IO, 6.439s, 2038 1,162,402 193,215 IFB Ser. 10-98, Class SA, IO, 6.439s, 2038 1,122,881 178,796 IFB Ser. 10-32, Class SP, IO, 6.439s, 2036 1,535,547 191,913 IFB Ser. 10-125, Class CS, IO, 6.389s, 2040 4,632,383 788,048 IFB Ser. 10-85, Class SA, IO, 6.389s, 2040 479,344 72,227 IFB Ser. 10-85, Class HS, IO, 6.389s, 2040 3,083,558 488,466 IFB Ser. 10-85, Class AS, IO, 6.389s, 2039 1,589,620 250,015 IFB Ser. 10-113, Class AS, IO, 6.389s, 2039 1,126,064 179,506 IFB Ser. 10-85, Class SD, IO, 6.389s, 2038 1,058,975 161,091 IFB Ser. 10-80, Class S, IO, 6.339s, 2040 430,534 62,328 IFB Ser. 10-98, Class QS, IO, 6.339s, 2040 1,505,413 236,034 IFB Ser. 10-98, Class YS, IO, 6.339s, 2039 1,556,584 242,329 IFB Ser. 10-47, Class HS, IO, 6.339s, 2039 722,367 116,063 IFB Ser. 10-31, Class HS, IO, 6.339s, 2039 2,766,772 432,957 IFB Ser. 10-113, Class JS, IO, 6.339s, 2038 3,083,888 533,297 IFB Ser. 10-68, Class SD, IO, 6.319s, 2040 3,680,506 578,607 IFB Ser. 10-85, Class SE, IO, 6.289s, 2040 2,680,424 406,781 IFB Ser. 10-88, Class SA, IO, 6.289s, 2040 3,624,479 550,051 IFB Ser. 10-162, Class SC, IO, 6.26s, 2039 4,366,000 674,110 IFB Ser. 10-158, Class SB, IO, 6.24s, 2039 4,767,000 780,501 IFB Ser. 10-60, Class S, IO, 6.239s, 2040 2,820,278 418,924 IFB Ser. 10-62, Class PS, IO, 6.239s, 2040 4,270,399 703,796 IFB Ser. 10-53, Class SA, IO, 6.239s, 2039 3,115,021 480,819 IFB Ser. 10-31, Class GS, IO, 6.239s, 2039 3,764,085 569,431 IFB Ser. 10-2, Class SA, IO, 6.239s, 2037 1,688,225 224,956 IFB Ser. 09-127, Class PS, IO, 6.189s, 2038 6,315,107 956,887 IFB Ser. 10-20, Class SC, IO, 5.889s, 2040 9,514,327 1,429,528 IFB Ser. 10-151, Class SB, IO, 5.839s, 2039 6,088,511 892,698 IFB Ser. 10-151, Class SA, IO, 5.789s, 2040 5,054,106 765,798 IFB Ser. 10-113, Class SM, IO, 5.789s, 2040 2,546,484 339,421 IFB Ser. 10-158, Class BS, IO, 5.76s, 2040 3,619,000 570,861 IFB Ser. 10-85, Class SN, IO, 5.679s, 2040 2,532,150 359,667 IFB Ser. 10-68, Class MS, IO, 5.589s, 2040 3,247,063 399,843 IFB Ser. 10-58, Class AI, IO, 5.509s, 2040 6,035,726 745,533 IFB Ser. 10-20, Class SD, IO, 5.419s, 2040 2,776,197 372,538 IFB Ser. 10-35, Class DX, IO, 5.419s, 2035 2,458,346 266,853 Ser. 09-101, Class IL, IO, 5s, 2038 1,595,744 274,564 Ser. 10-43, Class JI, IO, 5s, 2037 769,597 124,444 Ser. 10-101, Class NI, IO, 5s, 2036 7,247,007 1,005,667 Ser. 10-142, Class ID, IO, 4 1/2s, 2040 6,209,750 807,267 Ser. 10-158, Class MI, IO, 4 1/2s, 2039 (F) 7,085,000 1,147,024 Ser. 10-137, Class PI, IO, 4 1/2s, 2039 3,005,554 518,216 Ser. 10-109, Class CI, IO, 4 1/2s, 2037 5,368,854 860,386 Ser. 10-87, Class ID, IO, 4 1/2s, 2035 634,886 80,518 Ser. 10-165, Class IP, IO, 4s, 2038 10,138,000 1,520,700 Ser. 06-36, Class OD, PO, zero %, 2036 18,850 17,041 FRB Ser. 07-16, Class WF, zero %, 2037 15,227 15,172 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.282s, 2039 71,792,568 1,431,188 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.915s, 2037 2,506,887 1,779,890 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.371s, 2037 1,233,779 690,916 IndyMac Inda Mortgage Loan Trust FRB Ser. 07-AR7, Class 1A1, 5.874s, 2037 464,389 395,021 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.525s, 2037 800,771 520,501 FRB Ser. 06-AR25, Class 5A1, 5.492s, 2036 610,987 362,248 FRB Ser. 06-AR25, Class 3A1, 5.476s, 2036 874,399 511,523 FRB Ser. 07-AR9, Class 2A1, 5.402s, 2037 811,095 551,545 FRB Ser. 06-AR3, Class 2A1A, 5.288s, 2036 1,300,223 715,123 FRB Ser. 07-AR11, Class 1A1, 4.811s, 2037 957,213 545,611 FRB Ser. 05-AR31, Class 3A1, 3.081s, 2036 2,052,308 1,405,831 FRB Ser. 06-AR41, Class A3, 0.441s, 2037 1,613,334 782,467 FRB Ser. 06-AR35, Class 2A1A, 0.431s, 2037 1,243,764 667,690 JPMorgan Alternative Loan Trust FRB Ser. 06-A1, Class 5A1, 5.896s, 2036 519,483 405,196 FRB Ser. 06-A6, Class 1A1, 0.421s, 2036 875,120 512,039 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.156s, 2051 65,771,968 655,529 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 253,101 191,547 MASTR Reperforming Loan Trust 144A Ser. 05-1, Class 1A4, 7 1/2s, 2034 579,973 550,975 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.286s, 2028 1,057,687 42,307 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.172s, 2049 58,719,948 731,651 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 7.975s, 2037 769,749 73,126 Ser. 07-C5, Class X, IO, 4.655s, 2049 2,325,215 193,690 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,730,000 1,414,275 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.582s, 2036 547,395 390,019 FRB Ser. 07-14AR, Class 6A1, 5.297s, 2037 3,507,263 2,279,721 FRB Ser. 07-11AR, Class 2A1, 5.271s, 2037 2,479,609 1,239,805 FRB Ser. 07-15AR, Class 2A1, 5.189s, 2037 501,486 343,433 Ser. 06-6AR, Class 2A, 3.497s, 2036 713,137 442,145 Ser. 05-5AR, Class 2A1, 3.024s, 2035 862,602 593,039 FRB Ser. 06-5AR, Class A, 0.511s, 2036 1,354,702 745,086 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 1,215,429 1,281,901 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.731s, 2012 1,593 20 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 123,000 6,150 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 638,096 484,953 FRB Ser. 05-A2, Class A1, 0.761s, 2035 330,341 254,383 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 193,000 156,330 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-10, Class 1A1, 6s, 2037 1,185,773 645,134 FRB Ser. 06-9, Class 1A1, 5.297s, 2036 714,092 429,032 FRB Ser. 07-4, Class 1A1, 0.501s, 2037 890,918 445,459 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.989s, 2045 3,904,679 526,667 Ser. 07-4, Class 1A4, IO, 1s, 2045 5,266,805 165,614 Ursus PLC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 210,006 22,926 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.37s, 2046 $17,771,135 278,296 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.56s, 2018 477,000 286,200 Total mortgage-backed securities (cost $120,896,810) CORPORATE BONDS AND NOTES (27.3%)(a) Principal amount Value Basic materials (2.3%) Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 $215,000 $224,675 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 112,000 116,480 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 195,000 201,338 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 72,000 76,500 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.302s, 2013 (Netherlands) 215,000 205,863 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 315,000 332,325 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 284,000 292,246 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 230,000 229,740 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 32,000 35,280 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 55,000 56,788 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 45,000 47,138 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 160,000 171,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9s, 2020 175,000 185,063 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 185,000 199,800 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 200,000 214,000 Ineos Group Holdings PLC company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 167,000 202,253 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 361,000 483,348 Lyondell Chemical Co. sr. notes 11s, 2018 $605,000 685,163 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 305,000 337,406 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 195,000 217,669 Momentive Performance Materials, Inc. 144A notes 9s, 2021 296,000 312,280 Nalco Co. 144A sr. notes 6 5/8s, 2019 70,000 71,575 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 243,000 249,379 Novelis, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 215,000 223,063 Omnova Solutions, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 60,000 60,450 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 405,000 621,001 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 50,000 68,475 Sappi Papier Holding AG 144A company guaranty 6 3/4s, 2012 (Austria) $202,000 207,143 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.3s, 2015 (Germany) EUR 152,000 192,221 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $280,000 287,000 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 160,000 175,200 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 153,000 163,710 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 68,000 71,740 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 269,000 283,795 Stone Container Corp. escrow bonds 8 3/8s, 2012 (In default) (NON) 240,000 7,800 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 168,000 218,400 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 177,000 219,038 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 185,000 193,788 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 55,000 56,925 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 70,000 68,600 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 95,000 100,700 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 82,000 82,205 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 238,000 261,205 Capital goods (1.4%) Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 240,000 246,600 Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 199,000 206,214 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015 (PIK) 224,720 244,945 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 95,000 100,700 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 140,000 189,352 Baldor Electric Co. company guaranty 8 5/8s, 2017 $115,000 128,800 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 390,000 401,700 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 7,000 7,018 Berry Plastics Corp. 144A sr. notes 9 3/4s, 2021 215,000 212,850 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 140,000 142,800 Cleaver-Brooks, Inc. 144A sr. notes 12 1/4s, 2016 37,000 39,266 Crown European Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 50,000 69,747 Darling International, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2018 $45,000 46,913 Graham Packaging Co., Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 30,000 31,500 Impress Holdings BV company guaranty sr. bonds FRB Ser. REGS, 4.11s, 2013 (Netherlands) EUR 136,000 181,505 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $160,000 177,200 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 30,000 33,150 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 115,000 117,300 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 308,000 451,062 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. sec. notes 7 3/4s, 2016 (Luxembourg) EUR 377,000 527,607 Reynolds Group Issuer, Inc. 144A sr. notes 9s, 2019 $100,000 103,625 Reynolds Group Issuer, Inc. 144A sr. notes 7 1/8s, 2019 130,000 132,275 Ryerson, Inc. company guaranty sr. notes 12s, 2015 334,000 349,865 Tenneco, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 140,000 143,150 Tenneco, Inc. 144A sr. notes 7 3/4s, 2018 75,000 79,500 Terex Corp. sr. unsec. sub. notes 8s, 2017 272,000 274,720 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 243,000 250,594 Thermon Industries, Inc. 144A company guaranty sr. notes 9 1/2s, 2017 147,000 156,555 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 215,000 222,525 Communication services (3.4%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 75,000 77,250 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 150,000 160,500 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 393,462 469,203 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 146,000 152,570 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 88,000 87,340 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 75,000 71,063 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 30,000 31,050 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 300,000 323,250 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 354,000 379,223 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 480,000 498,000 Cricket Communications, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 285,000 271,463 CSC Holdings LLC sr. notes 6 3/4s, 2012 81,000 84,139 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 60,000 65,925 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 431,000 441,775 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 753,000 824,535 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 110,000 115,500 Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) 225,000 227,250 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 90,000 99,450 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 253,000 275,770 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 (Bermuda) 268,000 275,370 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 340,000 337,450 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 59,000 60,180 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 456,000 471,960 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 139,000 132,398 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 425,000 470,688 PAETEC Escrow Corp. 144A sr. unsec. notes 9 7/8s, 2018 156,000 160,290 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 261,000 278,618 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 190,000 196,650 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 181,000 183,263 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 75,000 84,000 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 1,003,000 1,084,494 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 105,000 114,713 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 180,000 194,850 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,100,000 1,179,750 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 117,000 113,051 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 100,000 140,625 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 293,000 442,004 Unitymedia Hessen/NRW 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 218,000 308,546 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 361,000 532,010 Virgin Media Finance PLC company guaranty sr. unsec. bond 8 7/8s, 2019 (United Kingdom) GBP 50,000 88,567 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Netherlands) EUR 325,000 438,667 Wind Acquisition Holding company guaranty sr. notes Ser. REGS, 12 1/4s, 2017 (Luxembourg) (PIK) EUR 58,934 89,215 Windstream Corp. company guaranty 8 5/8s, 2016 $584,000 614,660 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 60,000 63,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 247,000 259,659 Conglomerates (0.1%) SPX Corp. sr. unsec. notes 7 5/8s, 2014 115,000 125,063 SPX Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2017 70,000 74,375 Consumer cyclicals (4.6%) Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 22,000 24,420 Affinia Group, Inc. 144A sr. sub. notes 9s, 2014 70,000 71,925 Affinion Group, Inc. company guaranty 11 1/2s, 2015 250,000 260,000 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 407,000 396,825 AMC Entertainment Holdings, Inc. 144A sr. sub. notes 9 3/4s, 2020 170,000 176,800 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 250,000 245,625 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 190,000 192,850 Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 260,000 278,200 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 255,000 263,288 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 115,000 109,250 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 285,000 290,700 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 52,000 52,650 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 102,250 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 75,000 74,250 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 250,000 258,125 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 70,000 75,338 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 120,000 117,900 Citadel Broadcasting Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 60,000 62,100 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 200,000 179,000 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 453,000 496,035 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 155,000 166,625 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 257,000 272,420 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 117,000 129,724 DISH DBS Corp. company guaranty 6 5/8s, 2014 634,000 657,775 DR Horton, Inc. sr. notes 7 7/8s, 2011 30,000 30,900 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. notes 6 1/2s, 2021 98,000 95,550 Gateway Casinos & Entertainment, Ltd. 144A company guaranty sr. notes 8 7/8s, 2017 CAD 55,000 56,977 Giraffe Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2018 $85,000 88,613 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 311,000 354,540 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 460,000 506,036 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 3.831s, 2014 395,000 392,531 Hanesbrands, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 265,000 251,750 Harrah's Operating Co., Inc. company guaranty sr. notes 10s, 2018 150,000 136,875 Harrah's Operating Co., Inc. sr. notes 11 1/4s, 2017 350,000 393,750 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 259,000 283,605 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 150,000 147,000 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 50,000 69,028 Jarden Corp. company guaranty sr. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 68,875 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $165,000 173,869 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 100,000 115,000 Lear Corp. company guaranty sr. unsec. bond 7 7/8s, 2018 195,000 208,650 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 250,000 271,875 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 795,000 814,875 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 70,000 73,850 Levi Strauss & Co. sr. unsec. unsub. notes 7 5/8s, 2020 235,000 242,638 Limited Brands, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 75,000 79,313 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 195,000 207,919 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) 340,000 44,625 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 205,000 212,688 Navistar International Corp. sr. notes 8 1/4s, 2021 260,000 280,800 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 270,000 282,825 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 145,000 150,075 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 383,000 402,150 Nortek, Inc. company guaranty sr. notes 11s, 2013 185,511 197,569 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 115,000 118,738 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 497,000 581,490 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 50,000 55,125 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 160,000 163,200 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 100,000 105,375 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 100,000 105,500 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 55,000 59,950 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 320,000 320,800 Roofing Supplay Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 140,000 144,200 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 152,000 145,920 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 140,000 140,000 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 75,000 76,688 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 145,000 163,850 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 139,000 129,618 Sinclair Television Group, Inc. 144A sr. notes 8 3/8s, 2018 52,000 53,690 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 403,000 452,368 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 36,000 37,800 Standard Pacific Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 140,000 135,800 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 30,000 31,575 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 395,000 450,300 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 45,000 46,688 Travelport LLC company guaranty 11 7/8s, 2016 159,000 156,218 Travelport LLC company guaranty 9 7/8s, 2014 155,000 150,931 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 90,000 87,188 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 110,000 153,083 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $250,000 269,375 TVN Finance Corp. PLC company guaranty sr. unsec. Ser. REGS, 10 3/4s, 2017 (United Kingdom) EUR 55,000 83,010 TVN Finance Corp. PLC 144A company guaranty sr. unsec. notes 10 3/4s, 2017 (United Kingdom) EUR 152,000 229,411 Univision Communications, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015 (PIK) $236,551 255,475 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 245,000 260,313 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (F)(PIK) 281,131 14,057 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty mtge. notes 7 3/4s, 2020 105,000 113,663 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 85,000 101,150 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 263,000 271,548 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 125,000 130,000 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 215,000 236,769 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default) (F)(NON) 83,000 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default) (F)(NON) 239,000 Consumer staples (1.5%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,400,000 863,469 Archibald Candy Corp. company guaranty 10s, 2011 (In default) (F)(NON) $88,274 2,825 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 105,000 113,138 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 345,000 351,900 Blue Acquisition Sub., Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2018 184,000 195,960 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 155,000 161,200 Central Garden & Pet Co. sr. sub. notes 8 1/4s, 2018 198,000 200,475 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 215,000 238,113 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 23,000 24,351 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 111,000 117,660 Dean Foods Co. company guaranty 7s, 2016 118,000 108,265 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 115,000 121,900 Dole Food Co. 144A sr. sec. notes 8s, 2016 87,000 91,785 Dunkin Finance Corp. 144A sr. notes 9 5/8s, 2018 78,000 78,780 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 50,000 72,278 Hertz Corp. company guaranty 8 7/8s, 2014 $170,000 173,825 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 65,000 67,438 Hertz Holdings Netherlands BV 144A sr. bond 8 1/2s, 2015 (Netherlands) EUR 156,000 225,012 Landry's Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 $72,000 76,860 Libbey Glass, Inc. 144A sr. notes 10s, 2015 54,000 58,050 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 145,000 150,075 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 70,000 72,450 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 315,000 302,794 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 277,000 235,450 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 55,000 57,269 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 115,000 124,200 Service Corporation International sr. notes 7s, 2019 80,000 80,000 Simmons Foods, Inc. 144A sr. notes 10 1/2s, 2017 115,000 122,763 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 265,000 291,169 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 724,000 724,905 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 70,000 71,225 West Corp. 144A sr. notes 7 7/8s, 2019 191,000 194,343 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 112,000 118,720 Energy (4.8%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 385,000 411,953 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 250,000 272,327 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 305,000 321,775 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 221,000 223,210 ATP Oil & Gas Corp. 144A sr. notes 11 7/8s, 2015 65,000 61,425 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 286,000 308,880 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 347,000 357,410 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 320,000 324,800 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 140,000 147,700 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 495,000 558,113 Complete Production Services, Inc. company guaranty 8s, 2016 388,000 401,580 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 369,000 370,845 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 75,000 81,188 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2020 125,000 135,000 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017 710,000 756,150 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 365,000 391,006 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 118,000 128,030 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 345,000 357,075 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 405,000 395,888 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 215,000 205,325 Forest Oil Corp. sr. notes 8s, 2011 540,000 564,300 Frac Tech Services, LLC/Frac Tech Finance, Inc 144A company guaranty sr. notes 7 1/8s, 2018 180,000 182,700 Gazprom Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 176,000 202,826 Gazprom Via Gaz Capital SA 144A sr. sec. bond 9 1/4s, 2019 (Russia) 2,055,000 2,515,341 Gazprom Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 230,000 273,293 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 455,000 467,513 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 340,000 340,000 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 165,000 167,475 Infinis PLC sr. notes Ser. REGS, 9 1/8s, 2014 (United Kingdom) GBP 98,000 160,351 KazMunaiGaz Finance Sub BV 144A notes 7s, 2020 (Kazakhstan) $155,000 161,200 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 180,000 189,900 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 200,000 215,598 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 348,000 354,960 Offshore Group Investments, Ltd. 144A sr. notes 11 1/2s, 2015 115,000 124,775 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 430,000 306,375 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 200,000 197,500 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 175,000 175,438 Peabody Energy Corp. company guaranty 7 3/8s, 2016 529,000 587,190 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 19,000 20,283 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 440,000 519,200 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 95,000 108,300 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 1,665,000 953,213 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 395,000 246,875 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,080,000 604,800 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 175,000 177,188 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 545,000 654,000 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 240,000 268,800 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 70,000 72,975 Plains Exploration & Production Co. company guaranty 7s, 2017 80,000 82,200 Plains Exploration & Production Co. company guaranty sr. unsec. notes 10s, 2016 270,000 301,725 Power Sector Assets & Liabilites Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 425,000 499,375 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 150,000 154,688 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 124,000 133,920 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 455,000 461,825 Financials (4.9%) Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 25,000 25,875 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 403,000 421,135 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 512,000 531,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 71,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 53,000 54,458 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.496s, 2014 39,000 36,287 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 140,000 140,000 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 565,000 592,544 Banco Do Brasil 144A sr. unsec. 9 3/4s, 2017 (Brazil) BRL 436,000 258,124 Biz Finance PLC for Ukreximbank sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $200,000 206,634 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.086s, 2012 451,563 445,032 CB Richard Ellis Services, Inc. 144A company guaranty sr. unsec. notes 6 5/8s, 2020 56,000 56,000 CIT Group, Inc. sr. bonds 7s, 2017 977,000 979,443 CIT Group, Inc. sr. bonds 7s, 2016 544,000 546,040 CIT Group, Inc. sr. bonds 7s, 2015 144,000 144,360 CIT Group, Inc. sr. bonds 7s, 2014 96,000 96,960 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 55,000 57,200 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 95,000 95,238 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 65,000 65,813 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 385,000 385,000 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 1,000,000 1,038,610 JPMorgan Chase & Co. 144A sr. unsec. unsub. notes FRN 4.06s, 2011 RUB 22,000,000 716,892 JPMorgan Chase & Co. 144A unsec. unsub. notes 8s, 2012 INR 19,000,000 433,732 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 $100,000 109,000 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 252,000 259,560 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 128,000 138,240 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 191,000 195,298 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) 85,000 84,256 RSHB Capital SA for OJSC Russian Agricultural Bank sub. bonds FRB 6.97s, 2016 (Russia) 3,585,000 3,548,218 RSHB Capital SA for OJSC Russian Agricultural Bank 144A notes 9s, 2014 (Russia) 1,425,000 1,603,125 Sabra Health Care LP/Sabra Capital Corp. 144A company guaranty sr. notes 8 1/8s, 2018 (R) 100,000 103,250 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 137,000 144,953 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 155,000 158,275 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.161s, 2014 60,000 52,500 VTB Bank Via VTB Capital SA 144A sr. unsec. notes 7 1/2s, 2011 (Russia) 1,925,000 2,009,315 VTB Bank Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,385,000 1,464,638 VTB Bank Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 130,000 133,575 VTB Bank Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 1,390,000 1,476,111 Government (0.1%) International Bank for Reconstruction & Development sr. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 9,750,000 311,724 Health care (1.3%) Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 245,000 267,663 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 160,000 169,600 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 271,000 284,550 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 135,386 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $215,000 217,956 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 45,000 44,550 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 145,000 144,275 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 172,000 172,000 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 394,000 422,073 HCA, Inc. sr. sec. notes 9 1/4s, 2016 681,000 726,542 HCA, Inc. sr. sec. notes 9 1/8s, 2014 177,000 185,629 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 150,000 159,375 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 164,000 164,820 Select Medical Corp. company guaranty 7 5/8s, 2015 203,000 203,000 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 310,000 314,650 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 120,841 122,049 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 119,000 138,635 Tenet Healthcare Corp. sr. notes 9s, 2015 483,000 536,130 Tenet Healthcare Corp. 144A sr. unsec. notes 8s, 2020 175,000 177,625 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.737s, 2012 (PIK) 34,510 34,769 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 30,000 29,625 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 75,000 74,438 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 30,000 29,850 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 305,000 322,281 Technology (1.2%) Advanced Micro Devices, Inc. 144A sr. notes 7 3/4s, 2020 60,000 62,250 Buccaneer Merger Sub., Inc. 144A sr. notes 9 1/8s, 2019 163,000 168,298 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 64,000 64,640 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 241,000 238,590 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 7/8s, 2020 81,000 85,658 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 5/8s, 2017 201,000 211,553 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 278,495 263,874 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 261,000 248,603 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 161,000 140,875 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 75,000 79,125 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014 (PIK) 24,671 25,781 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 333,000 347,985 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 2,000 2,105 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 416,000 466,960 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 2,000 2,180 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 470,000 493,500 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 464,000 522,000 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 186,000 188,325 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 351,000 368,989 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 209,000 211,613 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 320,000 384,000 Transportation (0.2%) AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 198,000 207,900 British Airways PLC sr. unsec. 8 3/4s, 2016 (United Kingdom) GBP 157,000 257,013 Inaer Aviation Finance Ltd. 144A sr. notes 9 1/2s, 2017 (Spain) EUR 70,000 89,645 Swift Services Holdings, Inc. 144A company guaranty sr. notes 10s, 2018 $215,000 225,213 Utilities and power (1.6%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 475,000 502,313 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 165,000 167,063 Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 425,000 425,000 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 495,000 330,413 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 151,000 129,860 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 69,000 67,620 Edison Mission Energy sr. unsec. notes 7.2s, 2019 147,000 113,558 Edison Mission Energy sr. unsec. notes 7s, 2017 23,000 18,228 El Paso Natural Gas Co. debs. 8 5/8s, 2022 247,000 300,925 Energy Future Holdings Corp. 144A sr. sec. bond 10s, 2020 595,000 612,120 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 196,000 202,130 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 150,000 154,500 GenOn Escrow Corp. 144A sr. notes 9 7/8s, 2020 295,000 292,788 GenOn Escrow Corp. 144A sr. unsec. notes 9 1/2s, 2018 45,000 44,719 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 115,000 122,763 KCP&L Greater Missouri Operations Co. sr. unsec. notes 7.95s, 2011 18,000 18,090 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 400,000 467,500 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,085,000 1,250,224 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 100,000 101,500 NRG Energy, Inc. sr. notes 7 3/8s, 2016 600,000 615,000 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 110,000 110,550 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 40,000 41,278 Total corporate bonds and notes (cost $101,503,786) ASSET-BACKED SECURITIES (15.2%)(a) Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 07-1, Class A3, 0.391s, 2037 $2,304,000 $1,707,840 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.411s, 2036 107,000 66,152 FRB Ser. 06-HE3, Class A2C, 0.411s, 2036 115,000 55,997 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE4, Class A5, 0.421s, 2036 88,562 60,399 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.136s, 2034 49,678 10,536 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 454,007 324,615 FRB Ser. 00-A, Class A1, 0.42s, 2030 130,593 19,815 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-NC2, Class A2B, 0.421s, 2036 2,875,597 1,409,043 FRB Ser. 07-OPX1, Class A1A, 0.331s, 2037 442,100 174,935 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 1,175,933 976,024 Ser. 00-5, Class A7, 8.2s, 2032 437,546 382,853 Ser. 00-1, Class A5, 8.06s, 2031 805,646 640,489 Ser. 00-4, Class A5, 7.97s, 2032 161,285 126,609 Ser. 00-5, Class A6, 7.96s, 2032 608,893 523,648 Ser. 02-1, Class M1F, 7.954s, 2033 44,000 44,772 FRB Ser. 02-1, Class M1A, 2.308s, 2033 2,249,000 1,835,298 FRB Ser. 01-4, Class M1, 2.008s, 2033 295,000 154,758 Countrywide Asset Backed Certificates Ser. 07-4, Class A2, 5.53s, 2037 2,069,000 1,834,169 FRB Ser. 06-6, Class 2A3, 0.541s, 2036 4,059,000 1,542,420 FRB Ser. 07-7, Class 2A3, 0.491s, 2047 2,847,000 1,174,388 FRB Ser. 07-3, Class 2A3, 0.471s, 2047 1,579,000 548,703 FRB Ser. 07-8, Class 2A3, 0.451s, 2037 1,744,000 668,824 FRB Ser. 07-3, Class 2A2, 0.431s, 2047 859,000 634,406 FRB Ser. 07-6, Class 2A2, 0.431s, 2037 538,000 414,475 FRB Ser. 06-23, Class 2A3, 0.431s, 2037 842,000 443,873 FRB Ser. 06-8, Class 2A3, 0.421s, 2046 660,000 409,200 FRB Ser. 06-22, Class 2A3, 0.421s, 2034 1,637,000 814,899 FRB Ser. 06-24, Class 2A3, 0.411s, 2047 3,064,000 1,409,440 FRB Ser. 07-1, Class 2A3, 0.401s, 2037 1,358,000 516,040 FRB Ser. 07-1, Class 2A2, 0.361s, 2037 1,467,000 1,155,263 Credit-Based Asset Servicing and Securitization FRB Ser. 06-CB9, Class A2, 0.371s, 2036 1,156,000 529,448 FRB Ser. 07-CB1, Class AF1A, 0.331s, 2037 560,479 205,320 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 439,620 65,943 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF13, Class A2D, 0.501s, 2036 883,000 449,344 FRB Ser. 07-FF1, Class A2D, 0.481s, 2038 874,000 426,046 FRB Ser. 06-FF18, Class A2D, 0.471s, 2037 934,000 452,990 FRB Ser. 06-FF18, Class A2C, 0.421s, 2037 3,040,000 1,550,400 FRB Ser. 06-FF11, Class 2A3, 0.411s, 2036 871,000 525,849 FRB Ser. 06-FF7, Class 2A3, 0.411s, 2036 560,386 374,279 FRB Ser. 07-FF1, Class A2C, 0.401s, 2038 1,275,000 604,239 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.591s, 2036 244,000 138,039 FRB Ser. 06-2, Class 2A3, 0.431s, 2036 353,000 214,006 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 3.55s, 2043 (F) EUR 1,430,000 954,533 FRB Ser. 03-2, Class 3C, 3.29s, 2043 (F) GBP 688,016 459,254 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $858,870 691,391 Ser. 94-4, Class B2, 8.6s, 2019 321,202 165,208 Ser. 93-1, Class B, 8.45s, 2018 208,438 170,918 Ser. 96-8, Class M1, 7.85s, 2027 387,000 374,699 Ser. 95-8, Class B1, 7.3s, 2026 362,579 352,915 Ser. 95-4, Class B1, 7.3s, 2025 371,800 349,936 Ser. 97-6, Class M1, 7.21s, 2029 1,087,000 913,650 Ser. 98-2, Class A6, 6.81s, 2028 284,904 295,188 Ser. 99-3, Class A7, 6.74s, 2031 455,650 462,485 FRN Ser. 98-4, Class A6, 6.53s, 2030 138,386 140,533 Ser. 99-2, Class A7, 6.44s, 2030 35,855 34,773 Ser. 99-1, Class A6, 6.37s, 2025 12,499 12,749 Ser. 98-4, Class A5, 6.18s, 2030 349,188 353,825 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 1,384,786 1,426,330 GSAA Home Equity Trust FRB Ser. 06-19, Class A3A, 0.501s, 2036 434,466 240,042 FRB Ser. 06-11, Class 2A2, 0.421s, 2036 879,013 465,877 FRB Ser. 06-19, Class A1, 0.351s, 2036 1,668,891 817,757 FRB Ser. 06-17, Class A1, 0.321s, 2036 1,377,493 674,971 FRB Ser. 06-12, Class A1, 0.311s, 2036 1,300,228 657,135 GSAMP Trust FRB Ser. 07-HE2, Class A2A, 0.381s, 2047 568,506 534,680 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.261s, 2030 392,356 9,809 FRB Ser. 05-1A, Class E, 2.061s, 2030 81,322 12,198 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.591s, 2036 122,000 99,650 JPMorgan Mortgage Acquisition Corp. FRB Ser. 06-FRE1, Class A4, 0.551s, 2035 103,000 69,597 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 924,541 702,651 FRB Ser. 07-3, Class 1BA2, 6.17s, 2037 892,343 417,170 FRB Ser. 07-1, Class 1A3, 0.381s, 2037 4,545,596 1,869,376 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.881s, 2035 255,000 175,301 FRB Ser. 06-4, Class 2A4, 0.521s, 2036 117,000 45,355 FRB Ser. 06-WL1, Class 2A3, 0.501s, 2046 2,073,070 1,502,976 FRB Ser. 06-6, Class 2A3, 0.411s, 2036 4,112,000 1,668,473 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.511s, 2032 1,328,356 1,195,520 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.411s, 2036 53,428 31,064 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2C, 0.511s, 2037 1,760,000 853,600 FRB Ser. 07-1, Class A2B, 0.431s, 2037 1,226,819 675,977 Merrill Lynch Mortgage Investors Trust FRB Ser. 07-HE1, Class A2B, 0.431s, 2037 1,039,414 377,823 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 99,672 93,339 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.461s, 2034 51,303 6,921 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.421s, 2036 1,058,380 550,679 FRB Ser. 06-2, Class A2C, 0.411s, 2036 1,275,000 741,762 FRB Ser. 06-6, Class A2B, 0.361s, 2037 718,373 468,149 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 728,756 732,400 Ser. 00-A, Class A2, 7.765s, 2017 107,631 74,300 Ser. 95-B, Class B1, 7.55s, 2021 208,925 152,762 Ser. 00-D, Class A4, 7.4s, 2030 1,608,000 1,069,320 Ser. 02-B, Class A4, 7.09s, 2032 365,446 354,922 Ser. 99-B, Class A4, 6.99s, 2026 712,084 690,722 Ser. 02-A, Class A4, 6.97s, 2032 43,064 43,280 Ser. 01-D, Class A4, 6.93s, 2031 576,160 462,369 Ser. 01-E, Class A4, 6.81s, 2031 766,528 663,047 Ser. 99-B, Class A3, 6.45s, 2017 169,641 157,766 Ser. 01-C, Class A2, 5.92s, 2017 817,575 416,963 Ser. 02-C, Class A1, 5.41s, 2032 907,452 871,153 Ser. 01-E, Class A2, 5.05s, 2031 813,651 630,580 Ser. 02-A, Class A2, 5.01s, 2020 189,256 164,831 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 327,154 314,068 FRB Ser. 01-B, Class A2, 0.635s, 2018 35,541 31,159 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.451s, 2036 89,609 68,518 FRB Ser. 07-RZ1, Class A2, 0.421s, 2037 176,000 108,574 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 0.991s, 2035 217,206 157,652 Ser. 01-KS3, Class AII, 0.721s, 2031 1,174,179 928,865 Securitized Asset Backed Receivables, LLC FRB Ser. 06-WM3, Class A2, 0.421s, 2036 1,052,745 415,834 FRB Ser. 06-WM2, Class A2C, 0.421s, 2036 1,096,844 416,801 FRB Ser. 07-BR4, Class A2A, 0.351s, 2037 246,669 170,152 FRB Ser. 07-BR3, Class A2A, 0.331s, 2037 1,763,157 1,146,052 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.471s, 2036 246,000 97,787 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.431s, 2036 117,000 96,084 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 476,340 57,211 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 390,000 136,500 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.371s, 2037 328,630 219,295 Total asset-backed securities (cost $61,947,162) FOREIGN GOVERNMENT BONDS AND NOTES (7.9%)(a) Principal amount Value Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 $197,000 $197,985 Argentina (Republic of) sr. unsec. bonds FRB 0.45s, 2013 1,431,000 502,997 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 4,411,000 4,236,766 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $ V, 10 1/2s, 2012 ARS 2,039,000 490,645 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.677s, 2012 $21,601,000 5,130,238 Banco Nacional de Desenvolvimento Economico e Social 144A notes 5 1/2s, 2020 (Brazil) 100,000 102,750 Brazil (Federal Republic of) notes 10s, 2017 BRL 1,500 872,656 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 990 594,292 Chile (Republic of) notes 5 1/2s, 2020 CLP 170,000,000 372,765 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (South Korea) INR 22,600,000 486,244 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $230,000 258,929 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 7/8s, 2018 550,000 638,000 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 1,590,000 1,788,416 Industrial Bank of Korea 144A sr. notes 7 1/8s, 2014 325,000 364,833 Philippines (Republic of) sr. unsec. unsub. bonds 6 1/2s, 2020 1,350,000 1,559,250 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 2,183,800 2,536,506 South Africa (Republic of) sr. unsec. unsub. notes 6 7/8s, 2019 430,000 503,638 Sri Lanka (Republic of) 144A notes 7.4s, 2015 200,000 220,824 Turkey (Republic of) bonds 16s, 2012 TRY 175,000 124,731 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 $810,000 973,353 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 1,505,000 1,775,795 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 125,000 126,198 Ukraine (Government of) sr. unsec. unsub. bonds Ser. REGS, 6 7/8s, 2011 400,000 401,480 Ukraine (Government of) 144A bonds 7 3/4s, 2020 710,000 722,425 Ukraine (Government of) 144A sr. unsec. bonds 6 7/8s, 2011 100,000 100,375 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 400,000 421,000 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 525,000 548,746 Venezuela (Republic of) bonds 8 1/2s, 2014 450,000 381,767 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,985,000 1,898,791 Venezuela (Republic of) unsec. notes FRN Ser. REGS, 1.288s, 2011 770,000 762,369 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 1,285,000 1,233,806 Total foreign government bonds and notes (cost $27,137,341) SENIOR LOANS (3.7%)(a)(c) Principal amount Value Basic materials (0.1%) Georgia-Pacific, LLC bank term loan FRN Ser. B2, 2.3s, 2012 $94,818 $94,678 Momentive Performance Materials, Inc. bank term loan FRN 2.563s, 2013 159,171 154,683 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 139,300 141,320 Communication services (0.7%) CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.756s, 2014 200,000 192,417 Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 187,732 194,605 Charter Communications, Inc. bank term loan FRN Ser. C, 3.54s, 2016 815,318 803,644 Insight Midwest, LP bank term loan FRN Ser. B, 2.021s, 2014 119,814 116,294 Intelsat Corp. bank term loan FRN Ser. B2-A, 2.79s, 2014 206,789 206,789 Intelsat Corp. bank term loan FRN Ser. B2-B, 2.79s, 2014 206,724 206,724 Intelsat Corp. bank term loan FRN Ser. B2-C, 2.79s, 2014 206,724 206,724 Intelsat Jackson Holdings SA bank term loan FRN 3.29s, 2014 (Luxembourg) 460,000 436,425 Level 3 Communications, Inc. bank term loan FRN 2.539s, 2014 158,000 149,261 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 95,000 102,422 Consumer cyclicals (1.5%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 440,000 445,133 CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 438,085 438,268 Cedar Fair LP bank term loan FRN Ser. B, 5 1/2s, 2016 78,779 79,524 Centage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.54s, 2014 288,943 272,239 Centage Learning Acquisitions, Inc. bank term loan FRN Ser. B3, 3.764s, 2014 192,949 148,791 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.903s, 2016 244,851 212,285 Compucom Systems, Inc. bank term loan FRN 3.76s, 2014 122,382 115,957 Dana Corp. bank term loan FRN 4.535s, 2015 160,655 161,233 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 149,498 135,803 Federal Mogul Corp. bank term loan FRN Ser. B, 2.206s, 2014 69,348 65,101 Federal Mogul Corp. bank term loan FRN Ser. C, 2.199s, 2015 35,382 33,215 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.52s, 2014 219,537 85,510 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.27s, 2014 512,344 199,558 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.27s, 2014 191,173 74,462 Golden Nugget, Inc. bank term loan FRN 2.431s, 2014 (PIK) 57,595 46,316 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.26s, 2014 (PIK) 101,178 81,364 Goodman Global, Inc. bank term loan FRN 9s, 2017 120,000 123,570 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 242,393 243,301 Harrah's Operating Co., Inc. bank term loan FRN Ser. B1, 3.288s, 2015 265,000 239,245 Harrah's Operating Co., Inc. bank term loan FRN Ser. B2, 3.288s, 2015 309,439 279,656 Isle of Capri Casinos, Inc. bank term loan FRN 5s, 2013 86,580 86,428 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 5s, 2013 30,460 30,407 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 5s, 2013 34,632 34,571 Jarden Corp. bank term loan FRN Ser. B4, 3.539s, 2015 164,431 163,557 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.563s, 2013 112,842 109,753 National Bedding Co. bank term loan FRN 2.319s, 2013 72,842 72,114 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 541,714 425,439 Realogy Corp. bank term loan FRN 0.105s, 2013 82,585 77,513 Realogy Corp. bank term loan FRN Ser. B, 3.286s, 2013 605,862 568,656 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.771s, 2014 225,830 216,204 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.76s, 2014 22,881 21,906 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 212,857 214,587 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 463,000 321,322 Univision Communications, Inc. bank term loan FRN 4.506s, 2017 172,664 164,548 Consumer staples (0.4%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 6 1/4s, 2016 140,000 141,950 Claire's Stores, Inc. bank term loan FRN 3.043s, 2014 228,002 211,358 Revlon Consumer Products bank term loan FRN 6.001s, 2015 960,175 962,125 Rite-Aid Corp. bank term loan FRN Ser. B, 2.017s, 2014 97,250 88,306 Spectrum Brands, Inc. bank term loan FRN 8s, 2016 145,067 147,696 West Corp. bank term loan FRN Ser. B2, 2.634s, 2013 23,165 22,908 West Corp. bank term loan FRN Ser. B5, 4.509s, 2016 56,763 56,881 Energy (0.2%) EPCO Holdings, Inc. bank term loan FRN Ser. A, 1.261s, 2012 218,000 209,280 Hercules Offshore, Inc. bank term loan FRN Ser. B, 6s, 2013 130,296 121,641 MEG Energy Corp. bank term loan FRN 6s, 2016 (Canada) 409,689 410,201 Financials (0.1%) AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 105,000 106,378 Fifth Third Processing Solutions, Inc. bank term loan FRN 8 1/4s, 2017 45,000 45,712 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 72,088 71,871 Health care (0.4%) Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 150,243 150,150 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 100,000 101,042 Health Management Associates, Inc. bank term loan FRN 2.039s, 2014 644,678 631,623 IASIS Healthcare, LLC bank term loan FRN Ser. DD, 2.256s, 2014 118,838 115,986 IASIS Healthcare, LLC bank term loan FRN 7.62s, 2014 32,503 31,723 IASIS Healthcare Corp. bank term loan FRN 5.538s, 2014 (PIK) 133,044 127,722 IASIS Healthcare, LLC bank term loan FRN Ser. B, 2.256s, 2014 343,340 335,100 Multiplan, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 141,081 142,448 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B1, 3.034s, 2014 151,754 143,824 Ceridian Corp. bank term loan FRN 3.269s, 2014 123,000 116,952 Utilities and power (0.2%) NRG Energy, Inc. bank term loan FRN 3.539s, 2015 171,649 170,331 NRG Energy, Inc. bank term loan FRN 2.039s, 2013 42,882 42,839 NRG Energy, Inc. bank term loan FRN 1.789s, 2013 66 65 NRG Energy, Inc. bank term loan FRN Ser. B, 3.539s, 2015 204,060 203,890 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.764s, 2014 265,259 204,913 Total senior loans (cost $14,926,621) PURCHASED OPTIONS OUTSTANDING (2.5%)(a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January 25, 2041. Jan-11/3.565 $70,524,400 $7,042,567 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 CHF 15,780,000 39,527 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 15,780,000 37,477 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 $40,294,600 1,304,336 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. Mar-11/3.665 40,294,600 1,116,160 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January 25, 2041. Jan-11/3.565 70,524,400 23,273 Total purchased options outstanding (cost $7,229,289) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (0.3%)(a) Principal amount Value Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $1,178,057 $1,307,552 Total U.S. government and agency mortgage obligations (cost $1,246,900) CONVERTIBLE BONDS AND NOTES (0.2%)(a) Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $238,000 $239,785 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 157,000 314,317 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 195,000 247,650 Total convertible bonds and notes (cost $543,042) PREFERRED STOCKS (0.1%)(a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 228 $215,481 Total preferred stocks (cost $76,202) CONVERTIBLE PREFERRED STOCKS (0.1%)(a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 3,856 $208,648 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 667 267 Total convertible preferred stocks (cost $821,499) COMMON STOCKS (%)(a) Shares Value Bohai Bay Litigation, LLC (Escrow) (F) 991 $3,091 Nortek, Inc. (NON) 2,458 88,488 Trump Entertainment Resorts, Inc. (F)(NON) 94 1,504 Vertis Holdings, Inc. (F)(NON) 11,336 11 Total common stocks (cost $88,004) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 20 $125 Smurfit Kappa Group PLC 144A (Ireland) (F) 10/01/13 EUR .001 508 25,768 Vertis Holdings, Inc. (F) 10/18/15 $0.01 752 Total warrants (cost $19,277) SHORT-TERM INVESTMENTS (27.1%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.15% (e) 24,342,327 $24,342,327 U.S. Treasury Bills with effective yields ranging from 0.23% to 0.26%, October 20, 2011 (SEG) (SEGSF) $25,491,000 25,449,450 U.S. Treasury Bills with effective yields ranging from 0.19% to 0.24%, August 25, 2011 (SEG) (SEGSF) 14,162,000 14,139,440 U.S. Treasury Bills with effective yields ranging from 0.22% to 0.24%, July 28, 2011 (SEG) (SEGSF) 6,328,000 6,318,698 U.S. Treasury Bills with effective yields ranging from 0.20% to 0.27%, June 2, 2011 (SEG) (SEGSF) 5,067,000 5,061,234 U.S. Treasury Bills with effective yields ranging from 0.16% to 0.29%, March 10, 2011 (SEGSF) 25,245,000 25,239,446 Egypt Treasury Bills with an effective yield of 9.83%, May 31, 2011 EGP 6,125,000 1,013,078 Egypt Treasury Bills with an effective yield of 9.86%, May 3, 2011 EGP 5,300,000 883,762 Egypt Treasury Bills with an effective yield of 9.52%, April 5, 2011 EGP 5,700,000 957,934 Egypt Treasury Bills with an effective yield of 9.33%, February 1, 2011 EGP 2,825,000 483,209 Egypt Treasury Bills with an effective yield of 9.785%, April 5, 2011 EGP 550,000 92,432 Egypt Treasury Bills with an effective yield of 10.10%, March 8, 2011 EGP 575,000 97,372 Total short-term investments (cost $104,116,283) TOTAL INVESTMENTS Total investments (cost $440,552,216) (b) FORWARD CURRENCY CONTRACTS at 12/31/10 (aggregate face value $210,171,975) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 1/19/11 $3,755,099 $3,523,414 $231,685 Brazilian Real Buy 1/19/11 937,036 914,490 22,546 British Pound Buy 1/19/11 673,955 671,933 2,022 Canadian Dollar Sell 1/19/11 897,173 886,851 (10,322) Chilean Peso Buy 1/19/11 392,984 392,316 668 Czech Koruna Buy 1/19/11 258,557 258,499 58 Euro Sell 1/19/11 3,003,416 2,957,111 (46,305) Japanese Yen Buy 1/19/11 1,300,505 1,254,234 46,271 Mexican Peso Sell 1/19/11 29,135 29,078 (57) Norwegian Krone Buy 1/19/11 1,515,596 1,471,098 44,498 Singapore Dollar Sell 1/19/11 824,758 813,373 (11,385) South Korean Won Buy 1/19/11 418,084 410,010 8,074 Swedish Krona Buy 1/19/11 2,876,726 2,787,522 89,204 Swiss Franc Buy 1/19/11 626,968 628,186 (1,218) Taiwan Dollar Sell 1/19/11 407,515 396,431 (11,084) Turkish Lira Buy 1/19/11 394,301 411,082 (16,781) Barclays Bank PLC Australian Dollar Sell 1/19/11 93,796 88,045 (5,751) Brazilian Real Buy 1/19/11 1,245,999 1,219,817 26,182 British Pound Sell 1/19/11 660,389 662,972 2,583 Canadian Dollar Sell 1/19/11 2,785,614 2,734,725 (50,889) Chilean Peso Buy 1/19/11 363,256 362,215 1,041 Czech Koruna Buy 1/19/11 310,459 310,259 200 Euro Sell 1/19/11 5,716,279 5,632,271 (84,008) Hungarian Forint Sell 1/19/11 802,439 793,892 (8,547) Japanese Yen Sell 1/19/11 4,041,809 3,945,835 (95,974) Mexican Peso Buy 1/19/11 373,948 373,200 748 New Zealand Dollar Sell 1/19/11 815,075 805,277 (9,798) Norwegian Krone Buy 1/19/11 2,362,398 2,295,944 66,454 Polish Zloty Buy 1/19/11 57,915 56,412 1,503 Singapore Dollar Sell 1/19/11 1,241,457 1,226,897 (14,560) South Korean Won Buy 1/19/11 412,193 407,477 4,716 Swedish Krona Buy 1/19/11 689,755 670,130 19,625 Swiss Franc Buy 1/19/11 241,405 224,809 16,596 Taiwan Dollar Sell 1/19/11 16,940 16,338 (602) Turkish Lira Sell 1/19/11 90,953 92,774 1,821 Citibank, N.A. Australian Dollar Buy 1/19/11 2,679,309 2,513,160 166,149 Brazilian Real Sell 1/19/11 685,303 672,085 (13,218) British Pound Sell 1/19/11 577,275 575,365 (1,910) Canadian Dollar Sell 1/19/11 581,445 567,438 (14,007) Chilean Peso Sell 1/19/11 24,103 23,447 (656) Czech Koruna Buy 1/19/11 295,232 296,028 (796) Danish Krone Buy 1/19/11 241,473 239,803 1,670 Euro Sell 1/19/11 2,247,548 2,196,281 (51,267) Hungarian Forint Sell 1/19/11 20,243 20,006 (237) Japanese Yen Sell 1/19/11 784,348 756,360 (27,988) Mexican Peso Buy 1/19/11 392,176 388,961 3,215 New Zealand Dollar Buy 1/19/11 14,774 14,126 648 Norwegian Krone Buy 1/19/11 448,109 429,447 18,662 Polish Zloty Buy 1/19/11 1,161,873 1,154,438 7,435 Singapore Dollar Sell 1/19/11 421,448 415,458 (5,990) South African Rand Sell 1/19/11 12,996 12,397 (599) South Korean Won Buy 1/19/11 776,867 764,742 12,125 Swedish Krona Buy 1/19/11 361,501 351,205 10,296 Swiss Franc Buy 1/19/11 347,863 323,925 23,938 Taiwan Dollar Sell 1/19/11 15,304 14,775 (529) Turkish Lira Buy 1/19/11 265,996 277,691 (11,695) Credit Suisse AG Australian Dollar Buy 1/19/11 3,897,836 3,798,457 99,379 British Pound Sell 1/19/11 930,158 933,809 3,651 Canadian Dollar Sell 1/19/11 2,793,195 2,739,654 (53,541) Euro Sell 1/19/11 2,383,800 2,345,193 (38,607) Japanese Yen Sell 1/19/11 793,666 765,337 (28,329) Malaysian Ringgit Buy 1/19/11 776,151 761,570 14,581 Norwegian Krone Sell 1/19/11 214,218 205,050 (9,168) Polish Zloty Buy 1/19/11 10,304 10,027 277 South African Rand Buy 1/19/11 814,074 795,039 19,035 South Korean Won Buy 1/19/11 386,830 379,991 6,839 Swedish Krona Sell 1/19/11 218,459 213,620 (4,839) Swiss Franc Sell 1/19/11 2,531,862 2,357,070 (174,792) Taiwan Dollar Sell 1/19/11 396,676 384,869 (11,807) Turkish Lira Buy 1/19/11 387,763 403,897 (16,134) Deutsche Bank AG Australian Dollar Buy 1/19/11 2,146,267 2,013,320 132,947 Brazilian Real Buy 1/19/11 836,691 809,073 27,618 Canadian Dollar Buy 1/19/11 358,608 350,941 7,667 Chilean Peso Buy 1/19/11 395,822 385,128 10,694 Czech Koruna Buy 1/19/11 291,179 291,194 (15) Euro Sell 1/19/11 825,799 808,889 (16,910) Hungarian Forint Buy 1/19/11 372,091 372,923 (832) Malaysian Ringgit Buy 1/19/11 958,988 941,764 17,224 Mexican Peso Sell 1/19/11 34,459 34,296 (163) New Zealand Dollar Sell 1/19/11 411,426 391,137 (20,289) Norwegian Krone Buy 1/19/11 82,281 78,763 3,518 Polish Zloty Buy 1/19/11 1,559,265 1,547,448 11,817 Singapore Dollar Sell 1/19/11 810,590 798,819 (11,771) South Korean Won Buy 1/19/11 385,297 379,884 5,413 Swedish Krona Sell 1/19/11 696,533 676,036 (20,497) Swiss Franc Sell 1/19/11 1,966,799 1,831,492 (135,307) Taiwan Dollar Sell 1/19/11 5,340 5,146 (194) Turkish Lira Sell 1/19/11 109,920 112,055 2,135 Goldman Sachs International Australian Dollar Buy 1/19/11 3,059,703 2,871,522 188,181 British Pound Sell 1/19/11 467,964 461,665 (6,299) Canadian Dollar Sell 1/19/11 2,480,229 2,424,118 (56,111) Chilean Peso Sell 1/19/11 18,118 17,625 (493) Euro Sell 1/19/11 4,579,201 4,475,227 (103,974) Hungarian Forint Sell 1/19/11 2,425 2,388 (37) Japanese Yen Sell 1/19/11 65,027 62,683 (2,344) Norwegian Krone Buy 1/19/11 333,702 319,516 14,186 Polish Zloty Buy 1/19/11 384,665 382,125 2,540 South African Rand Buy 1/19/11 3,924 3,664 260 Swedish Krona Sell 1/19/11 1,181,518 1,147,702 (33,816) Swiss Franc Buy 1/19/11 138,696 129,145 9,551 HSBC Bank USA, National Association Australian Dollar Buy 1/19/11 1,841,393 1,803,475 37,918 British Pound Sell 1/19/11 1,586,095 1,581,294 (4,801) Euro Sell 1/19/11 3,449,610 3,415,746 (33,864) Japanese Yen Sell 1/19/11 463,475 446,971 (16,504) Norwegian Krone Sell 1/19/11 1,646,864 1,576,620 (70,244) Singapore Dollar Sell 1/19/11 814,249 803,040 (11,209) South Korean Won Buy 1/19/11 399,182 394,441 4,741 Swiss Franc Sell 1/19/11 1,134,626 1,055,789 (78,837) Taiwan Dollar Sell 1/19/11 415,805 400,469 (15,336) JPMorgan Chase Bank, N.A. Australian Dollar Buy 1/19/11 282,511 264,757 17,754 Brazilian Real Buy 1/19/11 973,668 953,765 19,903 British Pound Sell 1/19/11 1,093,891 1,078,598 (15,293) Canadian Dollar Sell 1/19/11 182,769 178,309 (4,460) Chilean Peso Buy 1/19/11 417,527 414,448 3,079 Czech Koruna Buy 1/19/11 239,779 239,726 53 Euro Sell 1/19/11 8,096,067 7,915,512 (180,555) Hungarian Forint Sell 1/19/11 342,267 338,107 (4,160) Japanese Yen Sell 1/19/11 1,284,490 1,236,555 (47,935) Malaysian Ringgit Buy 1/19/11 678,674 666,349 12,325 Mexican Peso Buy 1/19/11 202,868 200,911 1,957 New Zealand Dollar Sell 1/19/11 437,475 425,804 (11,671) Norwegian Krone Buy 1/19/11 472,929 453,382 19,547 Polish Zloty Sell 1/19/11 2,835,016 2,822,812 (12,204) Singapore Dollar Sell 1/19/11 846,943 835,856 (11,087) South African Rand Buy 1/19/11 418,463 390,822 27,641 South Korean Won Buy 1/19/11 402,166 397,214 4,952 Swedish Krona Buy 1/19/11 1,795,887 1,741,401 54,486 Swiss Franc Sell 1/19/11 2,763,093 2,572,825 (190,268) Taiwan Dollar Sell 1/19/11 416,460 399,574 (16,886) Turkish Lira Buy 1/19/11 408,478 425,879 (17,401) Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/19/11 4,874,517 4,648,258 226,259 Brazilian Real Buy 1/19/11 783,186 762,077 21,109 British Pound Sell 1/19/11 664,443 655,476 (8,967) Canadian Dollar Sell 1/19/11 1,343,248 1,310,563 (32,685) Czech Koruna Buy 1/19/11 226,313 221,272 5,041 Euro Sell 1/19/11 3,864,515 3,795,311 (69,204) Hungarian Forint Sell 1/19/11 445,320 438,636 (6,684) Japanese Yen Sell 1/19/11 1,354,808 1,306,992 (47,816) Malaysian Ringgit Buy 1/19/11 776,183 761,723 14,460 Norwegian Krone Buy 1/19/11 2,942,685 2,859,962 82,723 Polish Zloty Buy 1/19/11 495,781 483,986 11,795 Singapore Dollar Sell 1/19/11 775,171 766,891 (8,280) South African Rand Buy 1/19/11 789,259 763,807 25,452 Swedish Krona Buy 1/19/11 1,072,721 1,039,924 32,797 Swiss Franc Sell 1/19/11 2,471,243 2,300,499 (170,744) Taiwan Dollar Sell 1/19/11 394,241 381,617 (12,624) Turkish Lira Sell 1/19/11 456,899 465,521 8,622 State Street Bank and Trust Co. Australian Dollar Buy 1/19/11 1,317,023 1,235,262 81,761 British Pound Buy 1/19/11 3,606,956 3,596,103 10,853 Canadian Dollar Sell 1/19/11 1,536,260 1,505,842 (30,418) Euro Sell 1/19/11 5,894,516 5,807,123 (87,393) Hungarian Forint Sell 1/19/11 42,154 41,610 (544) Japanese Yen Sell 1/19/11 2,101,488 2,032,598 (68,890) Malaysian Ringgit Buy 1/19/11 869,643 854,719 14,924 Mexican Peso Buy 1/19/11 898 895 3 Norwegian Krone Buy 1/19/11 100,960 99,714 1,246 Polish Zloty Buy 1/19/11 464,803 462,628 2,175 Swedish Krona Buy 1/19/11 2,904,075 2,834,733 69,342 Swiss Franc Sell 1/19/11 1,899,218 1,768,067 (131,151) Taiwan Dollar Sell 1/19/11 421,588 404,100 (17,488) UBS AG Australian Dollar Buy 1/19/11 4,987,522 4,811,917 175,605 British Pound Sell 1/19/11 1,254,661 1,239,285 (15,376) Canadian Dollar Sell 1/19/11 1,163,392 1,150,561 (12,831) Czech Koruna Sell 1/19/11 134,073 129,737 (4,336) Euro Sell 1/19/11 2,264,663 2,214,949 (49,714) Hungarian Forint Sell 1/19/11 384,817 380,284 (4,533) Japanese Yen Sell 1/19/11 6,427,508 6,220,577 (206,931) Mexican Peso Buy 1/19/11 467,299 464,135 3,164 Norwegian Krone Buy 1/19/11 6,355,863 6,113,747 242,116 Polish Zloty Buy 1/19/11 393,251 382,291 10,960 South African Rand Buy 1/19/11 1,262,090 1,200,053 62,037 Swedish Krona Buy 1/19/11 449,564 435,582 13,982 Swiss Franc Sell 1/19/11 1,365,642 1,318,355 (47,287) Westpac Banking Corp. Australian Dollar Buy 1/19/11 684,361 668,257 16,104 British Pound Buy 1/19/11 1,051,009 1,047,093 3,916 Canadian Dollar Sell 1/19/11 193,915 189,331 (4,584) Euro Sell 1/19/11 4,863,069 4,798,051 (65,018) Japanese Yen Sell 1/19/11 1,244,472 1,200,650 (43,822) New Zealand Dollar Sell 1/19/11 15,707 15,295 (412) Norwegian Krone Buy 1/19/11 464,902 445,623 19,279 Swedish Krona Buy 1/19/11 3,093,859 3,020,822 73,037 Swiss Franc Sell 1/19/11 1,790,939 1,737,694 (53,245) Total FUTURES CONTRACTS OUTSTANDING at 12/31/10 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 29 $3,287,367 Mar-11 $14,063 Canadian Government Bond 10 yr (Long) 173 21,298,724 Mar-11 92,497 Euro-Bobl 5 yr (Short) 6 952,960 Mar-11 3,831 Euro-Bund 10 yr (Long) 118 19,771,875 Mar-11 7,314 Japanese Government Bond 10 yr (Short) 29 50,230,229 Mar-11 (350,932) Japanese Government Bond 10 yr Mini (Long) 5 866,038 Mar-11 37 U.K. Gilt 10 yr (Long) 155 28,884,348 Mar-11 35,959 U.S. Treasury Bond 20 yr (Long) 47 5,739,875 Mar-11 (197,839) U.S. Treasury Bond 30 yr (Long) 977 124,170,594 Mar-11 (1,911,958) U.S. Treasury Note 5 yr (Long) 47 5,532,781 Mar-11 21,637 Total WRITTEN OPTIONS OUTSTANDING at 12/31/10 (premiums received $34,655,716) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. Aug-11/4.49 $873,740 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. Jul-11/4.525 1,686,944 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 7,124,000 Aug-11/4.475 83,422 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 7,124,000 Aug-11/4.475 558,237 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 5,530,000 Aug-11/4.55 57,678 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. Aug-11/4.49 121,660 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 5,530,000 Aug-11/4.55 463,082 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. Aug-11/4.765 82,471 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. Aug-11/4.765 1,076,023 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. Aug-11/4.70 90,508 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. Aug-11/4.70 1,095,077 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. Jul-11/4.745 198,885 Option on an interest rate swap with JPMorgan Chase Bank, N.A. forthe obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. Jul-11/4.745 3,028,279 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. Jul-11/4.5475 76,384 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. Jul-11/4.52 171,864 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. Jul-11/4.525 181,997 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. Jul-11/4.46 200,396 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. Jul-11/4.5475 811,485 Option on an interest rate swap with Citibank, N.A. for the obligation topay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturingJuly 26, 2021. Jul-11/4.52 1,584,777 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. Jul-11/4.46 1,591,962 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 5,571,800 Aug-15/4.375 816,659 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 121,497 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 5,571,800 Aug-15/4.375 484,747 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 07, 2045. 5,571,800 Aug-15/4.46 513,887 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 07, 2045. 5,571,800 Aug-15/4.46 777,879 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 84,216 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 1,063,516 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 1,228,952 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 1,579,376 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 4,276,911 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,584,020 Feb-15/5.36 81,894 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,584,020 Feb-15/5.36 137,540 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,766,760 Feb-15/5.27 314,600 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,766,760 Feb-15/5.27 477,315 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 1,469,000 Sep-13/4.82 79,748 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 25,011,500 May-12/5.51 3,334,792 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 6,409,500 Apr-12/4.8675 127,530 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 6,409,500 Apr-12/4.8675 586,756 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 15,780,000 Dec-11/0.578 15,362 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 15,780,000 Dec-11/0.602 17,463 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. $40,294,600 Mar-11/4.7375 18,133 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 40,294,600 Mar-11/4.665 20,147 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 1,469,000 Sep-13/4.82 34,360 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 25,011,500 May-12/5.51 299,621 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/10 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $77,213,300 $(5,241) 12/6/12 0.79% 3 month USD-LIBOR-BBA $(81,640) GBP 2,370,000 (E) 12/7/30 6 month GBP-LIBOR-BBA 4.93% 67,861 GBP 1,500,000 12/8/20 3.685% 6 month GBP-LIBOR-BBA (35,410) GBP 2,370,000 (E) 12/8/30 6 month GBP-LIBOR-BBA 4.9675% 75,475 GBP 3,487,000 12/9/20 3.63% 6 month GBP-LIBOR-BBA (56,002) GBP 5,000,000 (E) 12/9/30 6 month GBP-LIBOR-BBA 4.85643% 111,508 AUD 3,200,000 12/21/20 6.0975% 6 month AUD-BBR-BBSW (7,607) AUD 7,460,000 9/17/15 6 month AUD-BBR-BBSW 5.38% (129,049) AUD 3,830,000 9/17/20 5.5725% 6 month AUD-BBR-BBSW 134,302 AUD 3,820,000 9/22/20 5.685% 6 month AUD-BBR-BBSW 104,371 AUD 7,440,000 9/22/15 6 month AUD-BBR-BBSW 5.56% (76,468) AUD 10,470,000 9/29/15 6 month AUD-BBR-BBSW 5.5275% (125,959) AUD 6,060,000 9/29/20 5.63% 6 month AUD-BBR-BBSW 192,997 GBP 14,200,000 6/15/12 6 month GBP-LIBOR-BBA 1.5225% 84,375 GBP 8,320,000 6/15/15 2.59% 6 month GBP-LIBOR-BBA (75,299) $89,098,900 53,307 7/23/15 1.90% 3 month USD-LIBOR-BBA (301,668) Barclays Bank PLC AUD 4,030,000 (E) 2/4/20 6 month AUD-BBR-BBSW 6.8% 57,931 AUD 4,300,000 10/1/15 6 month AUD-BBR-BBSW 5.43% (68,977) $24,982,600 (E) 3/9/21 4.2375% 3 month USD-LIBOR-BBA (1,657,845) 9,657,100 (277,642) 11/10/20 3 month USD-LIBOR-BBA 3.74% 85,811 AUD 8,430,000 5/24/15 5.505% 6 month AUD-BBR-BBSW 97,809 AUD 2,940,000 7/27/15 5.435% 6 month AUD-BBR-BBSW 40,818 $6,069,800 67,639 10/28/30 3 month USD-LIBOR-BBA 3.38% (435,401) 21,002,400 (15,595) 10/28/12 0.52% 3 month USD-LIBOR-BBA 48,689 12,671,900 (12,157) 11/3/15 3 month USD-LIBOR-BBA 1.43% (388,446) 37,879,300 (108,925) 11/3/20 3 month USD-LIBOR-BBA 2.69% (2,148,147) GBP 4,860,000 8/24/20 2.9525% 6 month GBP-LIBOR-BBA 292,045 GBP 4,860,000 8/25/20 2.898% 6 month GBP-LIBOR-BBA 328,773 AUD 7,000,000 8/26/15 6 month AUD-BBR-BBSW 5.025% (224,199) $4,050,000 8/27/40 3 month USD-LIBOR-BBA 3.21625% (594,213) EUR 10,343,000 11/5/20 2.708% 6 month EUR-EURIBOR-REUTERS 633,091 $13,353,808 11/8/25 3.2175% 3 month USD-LIBOR-BBA 916,359 33,836,680 11/8/15 3 month USD-LIBOR-BBA 1.315% (1,211,437) 581,096 11/8/25 3.215% 3 month USD-LIBOR-BBA 40,046 996,544 11/8/15 3 month USD-LIBOR-BBA 1.30% (36,398) 81,051,200 11/9/20 2.68% 3 month USD-LIBOR-BBA 4,489,377 25,481,100 11/9/40 3 month USD-LIBOR-BBA 3.7525% (1,500,333) 57,359,300 11/9/15 3 month USD-LIBOR-BBA 1.355% (1,944,669) 16,883,400 11/10/40 3 month USD-LIBOR-BBA 3.7575% (980,916) 51,975,900 11/10/20 2.71% 3 month USD-LIBOR-BBA 2,747,623 37,501,400 11/10/15 3 month USD-LIBOR-BBA 1.40% (1,194,016) 51,174,600 11/12/20 2.7225% 3 month USD-LIBOR-BBA 2,660,623 35,690,600 11/12/15 3 month USD-LIBOR-BBA 1.4125% (1,121,903) 15,898,900 11/12/40 3 month USD-LIBOR-BBA 3.745% (962,032) 5,000,000 11/23/20 3.045% 3 month USD-LIBOR-BBA 124,670 AUD 6,330,000 12/8/20 6 month AUD-BBR-BBSW 5.93% (66,356) $11,147,300 12/10/40 4.1025% 3 month USD-LIBOR-BBA 2,247 AUD 6,330,000 12/22/15 5.895% 6 month AUD-BBR-BBSW (12,520) Citibank, N.A. GBP 54,640,000 7/1/12 6 month GBP-LIBOR-BBA 1.43% 353,054 GBP 43,720,000 7/1/15 2.45% 6 month GBP-LIBOR-BBA (397,783) GBP 12,960,000 7/1/20 6 month GBP-LIBOR-BBA 3.3675% 49,645 $133,116,500 25,501 7/9/20 3 month USD-LIBOR-BBA 3.01% (1,498,586) 14,542,300 8/9/20 3 month USD-LIBOR-BBA 2.89875% (362,780) 8,022,000 9/1/20 3 month USD-LIBOR-BBA 2.557% (463,443) 25,580,300 9/24/20 2.5875% 3 month USD-LIBOR-BBA 1,474,843 136,115,000 (88,969) 10/14/20 3 month USD-LIBOR-BBA 2.49% (9,509,283) 32,871,000 11/8/15 3 month USD-LIBOR-BBA 1.305% (1,192,796) 49,062,600 11/8/20 2.635% 3 month USD-LIBOR-BBA 2,908,389 57,359,300 11/9/15 3 month USD-LIBOR-BBA 1.345% (1,972,456) 79,209,100 11/9/20 2.67% 3 month USD-LIBOR-BBA 4,456,608 25,481,100 11/9/40 3 month USD-LIBOR-BBA 3.747% (1,525,252) SEK 25,100,000 11/23/20 3.25% 3 month SEK-STIBOR-SIDE 111,617 SEK 30,900,000 12/7/20 3.51% 3 month SEK-STIBOR-SIDE 43,018 $96,669,800 (26,599) 12/10/12 0.81% 3 month USD-LIBOR-BBA (145,674) 9,300,000 12/14/20 3.3975% 3 month USD-LIBOR-BBA (32,211) Credit Suisse International 11,390,200 12/8/20 3 month USD-LIBOR-BBA 3.08125% (268,282) CHF 5,690,000 12/14/20 2.1075% 6 month CHF-LIBOR-BBA 6,641 $13,200,000 12/17/40 4.334% 3 month USD-LIBOR-BBA (527,204) CHF 7,220,000 7/28/15 1.27% 6 month CHF-LIBOR-BBA (29,150) MXN 33,670,000 7/21/20 1 month MXN-TIIE-BANXICO 6.895% (81,289) $1,700,000 9/27/20 3 month USD-LIBOR-BBA 2.53875% (105,955) 16,717,800 10/5/20 3 month USD-LIBOR-BBA 2.61125% (961,649) 25,102,500 10/6/40 3.3475% 3 month USD-LIBOR-BBA 3,204,297 40,459,900 10,974 11/3/12 3 month USD-LIBOR-BBA 0.50% (142,368) 32,871,000 11/8/15 3 month USD-LIBOR-BBA 1.31125% (1,182,633) 49,062,600 11/8/20 2.63375% 3 month USD-LIBOR-BBA 2,913,876 9,229,900 11/17/40 3.95% 3 month USD-LIBOR-BBA 227,865 9,100,000 12/1/20 3 month USD-LIBOR-BBA 2.9725% (293,546) CHF 27,430,000 5/20/12 0.62833% 6 month CHF-LIBOR-BBA (224,948) CHF 27,430,000 5/25/12 0.5825% 6 month CHF-LIBOR-BBA (196,610) GBP 13,500,000 7/9/15 2.425% 6 month GBP-LIBOR-BBA (84,952) GBP 7,460,000 7/9/20 6 month GBP-LIBOR-BBA 3.3725% 25,325 Deutsche Bank AG $127,189,000 (157,194) 2/3/14 2.25% 3 month USD-LIBOR-BBA (4,902,040) 13,241,400 (31,659) 3/10/18 3.41% 3 month USD-LIBOR-BBA (648,569) 165,330,400 (117,153) 3/16/14 2.25% 3 month USD-LIBOR-BBA (5,795,977) 26,539,200 11/5/20 3 month USD-LIBOR-BBA 2.6675% (1,487,079) 49,956,400 11/5/15 1.3855% 3 month USD-LIBOR-BBA 1,600,479 18,602,156 11/8/15 3 month USD-LIBOR-BBA 1.313% (667,732) 7,326,364 11/8/25 3.224% 3 month USD-LIBOR-BBA 497,035 95,100,300 (59,837) 7/27/12 0.78% 3 month USD-LIBOR-BBA (585,538) 137,351,800 321,760 7/27/20 3 month USD-LIBOR-BBA 2.94% (2,392,606) MXN 33,670,000 7/17/20 1 month MXN-TIIE-BANXICO 6.95% (59,301) $128,755,000 (343,290) 1/8/15 2.84% 3 month USD-LIBOR-BBA (7,499,981) 164,977,800 29,087 12/31/14 1.91% 3 month USD-LIBOR-BBA (1,090,229) 6,204,200 1,411 12/31/20 3 month USD-LIBOR-BBA 3.55% 96,088 11,700,000 12/31/40 3 month USD-LIBOR-BBA 4.1342% 46,524 17,527,000 12/3/15 1.905% 3 month USD-LIBOR-BBA 173,741 EUR 23,640,000 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS (56,556) $106,000,000 3/4/14 2.54% 3 month USD-LIBOR-BBA (4,772,563) Goldman Sachs International AUD 1,922,500 (E) 2/23/20 6 month AUD-BBR-BBSW 6.6925% 20,510 AUD 5,750,000 (E) 2/23/20 6 month AUD-BBR-BBSW 6.7% 62,816 SEK 15,800,000 12/10/20 3.5775% 3 month SEK-STIBOR-SIDE 9,523 CHF 23,870,000 12/15/12 0.538% 6 month CHF-LIBOR-BBA (13,580) $3,854,000 7/20/20 3 month USD-LIBOR-BBA 2.96375% (64,946) 2,760,600 7/20/40 3.7275% 3 month USD-LIBOR-BBA 142,325 23,042,800 7/23/40 3.7125% 3 month USD-LIBOR-BBA 1,256,549 45,200,100 (5,032) 10/1/12 0.59% 3 month USD-LIBOR-BBA 31,404 GBP 4,690,000 10/5/20 3.0575% 6 month GBP-LIBOR-BBA 242,540 $44,356,600 8/12/15 3 month USD-LIBOR-BBA 1.665% (415,974) 10,958,700 8/12/40 3.68% 3 month USD-LIBOR-BBA 683,251 AUD 7,450,000 9/20/15 6 month AUD-BBR-BBSW 5.39% (126,678) AUD 3,820,000 9/20/20 5.5775% 6 month AUD-BBR-BBSW 132,935 AUD 3,660,000 (E) 2/5/20 6 month AUD-BBR-BBSW 6.71% 41,333 JPMorgan Chase Bank, N.A. JPY 2,402,400,000 2/19/15 6 month JPY-LIBOR-BBA 0.705% 280,681 JPY 511,900,000 2/19/20 6 month JPY-LIBOR-BBA 1.3975% 208,166 AUD 8,430,000 3/1/15 5.6% 6 month AUD-BBR-BBSW 26,348 AUD 6,322,500 3/2/15 5.6515% 6 month AUD-BBR-BBSW 8,810 JPY 980,000,000 12/7/20 1.25% 6 month JPY-LIBOR-BBA (114,030) GBP 18,380,000 12/6/12 6 month GBP-LIBOR-BBA 1.373% (72,295) $27,274,900 12/10/15 3 month USD-LIBOR-BBA 2.06625% (78,534) 1,126,100 12/20/40 4.355% 3 month USD-LIBOR-BBA (48,771) 1,407,200 12/21/40 4.235% 3 month USD-LIBOR-BBA (30,992) 24,982,600 (E) 3/8/21 4.165% 3 month USD-LIBOR-BBA (1,503,703) 25,699,300 (601,364) 9/20/20 3 month USD-LIBOR-BBA 3.995% 1,120,925 17,132,800 (399,194) 9/20/20 3 month USD-LIBOR-BBA 3.965% 703,692 3,157,400 144,293 10/14/20 4.02% 3 month USD-LIBOR-BBA (62,687) 5,530,000 12/22/20 3.4125% 3 month USD-LIBOR-BBA (21,174) 3,800,000 12/23/40 3 month USD-LIBOR-BBA 4.141% 19,815 GBP 18,380,000 12/23/12 1.582% 6 month GBP-LIBOR-BBA (27,513) GBP 4,227,400 12/23/20 6 month GBP-LIBOR-BBA 3.6245% 55,963 $6,000,000 12/31/20 3 month USD-LIBOR-BBA 3.3925% 8,795 2,760,600 7/20/40 3.7225% 3 month USD-LIBOR-BBA 144,816 5,491,000 7/22/40 3.75% 3 month USD-LIBOR-BBA 262,011 MXN 4,810,000 7/16/20 1 month MXN-TIIE-BANXICO 6.99% (8,482) AUD 6,090,000 6/26/19 6 month AUD-BBR-BBSW 6.05% 3,537 JPY 1,307,380,000 5/25/15 0.674375% 6 month JPY-LIBOR-BBA (115,925) EUR 20,420,000 5/31/15 6 month EUR-EURIBOR-REUTERS 2.0975% 50,095 AUD 6,322,500 6/11/15 5.545% 6 month AUD-BBR-BBSW 63,266 $28,038,400 8/12/15 1.7325% 3 month USD-LIBOR-BBA 171,520 MXN 24,320,000 8/19/20 1 month MXN-TIIE-BANXICO 6.615% (98,160) AUD 6,570,000 9/3/15 5.075% 6 month AUD-BBR-BBSW 196,304 $26,704,500 9/7/14 3 month USD-LIBOR-BBA 1.3375% (141,141) 26,293,800 10/25/40 3 month USD-LIBOR-BBA 3.5275% (2,560,957) 15,400,000 10/28/20 3 month USD-LIBOR-BBA 2.72175% (775,817) 37,533,500 11/5/15 3 month USD-LIBOR-BBA 1.42% (1,140,037) 12,624,589 11/8/25 3.2225% 3 month USD-LIBOR-BBA 858,778 32,026,864 11/8/15 3 month USD-LIBOR-BBA 1.31% (1,154,563) 534,700 11/12/40 3 month USD-LIBOR-BBA 3.775% (29,509) 1,357,400 11/12/15 3 month USD-LIBOR-BBA 1.435% (41,202) 4,363,000 11/12/40 3.90% 3 month USD-LIBOR-BBA 144,103 JPY 1,303,760,000 9/16/15 6 month JPY-LIBOR-BBA 0.59125% 40,563 AUD 9,240,000 9/16/15 6 month AUD-BBR-BBSW 5.375% (162,130) AUD 4,560,000 9/16/20 5.549% 6 month AUD-BBR-BBSW 168,347 CAD 3,470,000 9/21/20 3.105% 3 month CAD-BA-CDOR 53,826 $46,218,100 10/5/12 0.62125% 3 month USD-LIBOR-BBA 14,158 115,071,500 149,229 10/14/20 3 month USD-LIBOR-BBA 2.49% (7,814,696) JPY 358,600,000 (E) 7/28/29 6 month JPY-LIBOR-BBA 2.67% 47,177 JPY 482,100,000 (E) 7/28/39 2.40% 6 month JPY-LIBOR-BBA (77,084) PLN 9,400,000 1/26/11 6 month PLN-WIBOR-WIBO 4.177% 66,520 EUR 2,450,000 2/4/20 3.405% 6 month EUR-EURIBOR-REUTERS (141,671) MXN 37,740,000 11/4/20 1 month MXN-TIIE-BANXICO 6.75% (130,003) GBP 12,790,000 11/17/12 6 month GBP-LIBOR-BBA 1.44107% 6,103 $15,000,000 11/22/20 3.066% 3 month USD-LIBOR-BBA 345,217 36,437,300 11/23/15 1.777% 3 month USD-LIBOR-BBA 546,645 10,677,500 11/23/40 3 month USD-LIBOR-BBA 3.9525% (265,400) 59,288,600 12/3/12 0.8025% 3 month USD-LIBOR-BBA (79,431) 20,778,700 12/6/12 0.805% 3 month USD-LIBOR-BBA (26,594) 97,502,700 366,393 7/16/40 3.88% 3 month USD-LIBOR-BBA 2,681,972 79,954,500 (679,613) 10/20/15 3 month USD-LIBOR-BBA 2.07% (474,422) 6,573,200 (232,691) 10/20/40 3 month USD-LIBOR-BBA 3.7575% (601,155) 48,342,900 7/20/12 0.84% 3 month USD-LIBOR-BBA (333,108) 3,854,000 7/20/20 3 month USD-LIBOR-BBA 2.966% (64,175) UBS, AG 18,493,600 12/9/40 4.1075% 3 month USD-LIBOR-BBA (14,556) Total (E) See Total return swap contracts note and/or Interest rate swap contracts note(s) regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/10 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $5,637,975 $ 1/12/38 (6.50%) 1 month Synthetic TRS $(36,810) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,467,061 1/12/38 6.50% (1 month Synthetic TRS (16,107) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 2,020,475 1/12/39 5.50% (1 month Synthetic TRS 10,234 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 4,507,680 1/12/39 5.50% (1 month Synthetic TRS 22,832 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 4,320,755 1/12/38 (6.50%) 1 month Synthetic TRS (28,210) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Citibank, N.A. GBP 7,270,000 (F) 5/18/13 (3.38%) GBP Non-revised 40,653 UK Retail Price Index Goldman Sachs International $3,635,000 7/28/11 (0.685%) USA Non Revised 22,645 Consumer Price Index- Urban (CPI-U) 3,635,000 7/29/11 (0.76%) USA Non Revised 19,913 Consumer Price Index- Urban (CPI-U) 3,635,000 7/30/11 (0.73%) USA Non Revised 20,994 Consumer Price Index- Urban (CPI-U) 2,296,680 1/12/40 (5.00%) 1 month Synthetic TRS (609) USD-LIBOR Index 5.00% 30 year Fannie Mae pools 2,244,243 1/12/39 5.50% (1 month Synthetic TRS 11,367 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 11,682,387 1/12/39 5.50% (1 month Synthetic TRS 59,173 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools JPMorgan Chase Bank, N.A. EUR 4,300,000 8/10/12 (1.435%) Eurostat 45,063 Eurozone HICP excluding tobacco Total (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") based on the securities' valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/10 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Citibank, N.A. Lighthouse International Co., SA, 8%, 4/30/14 Caa2 $ EUR 495,000 3/20/13 815 bp $(221,309) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 (18,605) 2,090,000 12/20/19 (100 bp) 304,281 Ukraine (Government of), 7.65%, 6/11/13 B2 $1,105,000 10/20/11 194 bp (10,144) Deutsche Bank AG Federal Republic of Brazil, 12 1/4%, 3/6/30 Baa3 775,000 10/20/17 105 bp (6,968) General Electric Capital Corp., 6%, 6/15/12 Aa2 300,000 9/20/13 109 bp 745 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 EUR 425,000 9/20/13 715 bp 65,570 United Mexican States, 7.5%, 4/8/33 Baa1 $1,495,000 3/20/14 56 bp (14,080) Virgin Media Finance PLC, 8 3/4%, 4/15/14 B+ EUR 400,000 9/20/13 477 bp 38,329 Virgin Media Finance PLC, 8 3/4%, 4/15/14 B+ EUR 400,000 9/20/13 535 bp 46,572 Goldman Sachs International Lighthouse International Co, SA, 8%, 4/30/14 Caa2 EUR 420,000 3/20/13 680 bp (199,853) JPMorgan Chase Bank, N.A. DJ CDX NA EM Series 10 Index Ba1 28,017 $485,000 12/20/13 335 bp 46,877 DJ CDX NA HY Series 15 Version 1 Index B+ 8,069 2,582,000 12/20/15 500 bp 89,703 Republic of Argentina, 8.28%, 12/31/33 B3 705,000 6/20/14 235 bp (68,926) Morgan Stanley Capital Services, Inc. Dominican Republic, 8 5/8%, 4/20/27 1,190,000 11/20/11 (170 bp) 6,649 Freeport-McMoRan Copper & Gold, Inc., T/L Bank Loan Baa1 1,191,200 3/20/12 44 bp (28) Republic of Venezuela, 9 1/4%, 9/15/27 B2 510,000 10/20/12 339 bp (43,919) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at December 31, 2010. Key to holding's currency abbreviations ARS Argentine Peso BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EGP Egyptian Pound EUR Euro GBP British Pound INR Indian Rupee RUB Russian Ruble TRY Turkish Lira Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only OJSC Open Joint Stock Company PO Principal Only Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2010 through December 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $384,313,785. (b) The aggregate identified cost on a tax basis is $445,157,462, resulting in gross unrealized appreciation and depreciation of $25,747,517 and $18,332,105, respectively, or net unrealized appreciation of $7,415,412. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitments, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $4,211 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $90,556,373 and $70,213,956, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $334,382,010 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 84.9% Russia 3.5 Argentina 2.3 Venezuela 1.3 Indonesia 0.9 Egypt 0.8 Turkey 0.6 United Kingdom 0.5 Brazil 0.5 Ukraine 0.5 Luxembourg 0.5 Canada 0.5 Netherlands 0.5 Philippines 0.5 Other 2.2 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Outstanding contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the period. Options contracts: The fund uses options contracts to hedge duration, convesity and prepayment risk and to gain exposure to interest rates and volatility. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $312,400,000 on purchased options contracts for the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Credit default contracts: The fund enters into credit default contracts to hedge credit and market risk and to gain exposure on individual names and /or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $5,657,468 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $66,908,657 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $64,895,675. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $88,488 $ $1,515 Energy 3,091 Total common stocks Asset-backed securities 57,167,205 1,413,787 Convertible bonds and notes 801,752 Convertible preferred stocks 208,915 Corporate bonds and notes 105,556,566 16,882 Foreign government bonds and notes 29,779,824 Mortgage-backed securities 127,067,326 1,168,438 Preferred stocks 215,481 Purchased options outstanding 9,563,340 Senior loans 14,108,437 U.S. Government and Agency Mortgage Obligations 1,307,552 Warrants 125 25,768 Short-term investments 24,342,327 79,736,055 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(344,870) $ Futures contracts (2,285,391) Written options (30,527,772) Interest rate swap contracts (40,985,280) Total return swap contracts 171,138 Credit default contracts 16,018 Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $581,245 $565,227 Foreign exchange contracts 2,841,264 3,186,134 Equity contracts 25,893 Interest rate contracts 53,574,951 117,638,916 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Master Intermediate Income Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: February 28, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 28, 2011
